Citation Nr: 9902759	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder with mood congruent delusions.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois  (RO).  That rating decision denied service 
connection for a depressive disorder with mood congruent 
delusions; and granted service connection for PTSD, which was 
assigned a 30 percent evaluation.  The veteran filed a timely 
appeal as to the denial of service connection for a 
depressive disorder with mood congruent delusions, and as to 
the assigned evaluation for PTSD.   
 

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
depressive disorder with mood congruent delusions is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The veteran's service-connected PTSD is not manifested by 
symptoms which are productive of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
depressive disorder with mood congruent delusions is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.129, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Depressive 
Disorder with Mood Congruent Delusions

The veteran contends that the RO erred in not granting 
service connection for a depressive disorder with mood 
congruent delusions.  

In considering the veterans claim, the Board has considered 
the evidence of record.   In this respect, the record 
includes service medical records.  Those records contain no 
reference to any psychiatric complaints, findings or 
diagnoses.  

Private medical records show that the veteran made an 
appointment to be seen in June 1995 for psychological 
complaints.  There are no records confirming whether the 
veteran was seen at that time.  Private medical records show 
that the veteran was seen periodically for outpatient 
psychotherapy from April 1997 to July 1997.  

The report of a May 1997 VA examination shows that the 
veteran reported a history that because of problems at work, 
he had his first evaluation for psychiatric difficulties six 
months before.  He further indicated that he had been 
depressed for perhaps two or three years before, at which 
time he had noticed that he was arguing with everyone at 
home.  He reported feelings of being intensely lonely as he 
thought about deaths in his family.  After examination the 
diagnoses included a depressive disorder with mood congruent 
delusions.

VA clinical records show that the veteran was seen 
periodically for outpatient treatment from October 1997 to 
February 1998.  

In a February 1998 statement, Benjamin Stephan, M.D., 
indicated that the veteran had been seen from April to June 
1997 for complaints including depression for at least three 
years before.   

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

Before addressing the merits of the veterans claim of 
entitlement to service connection for a depressive disorder 
with mood congruent delusions, however, it must first be 
determined whether the claim presented is well-grounded.  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted a well-grounded claim, the appeal 
cannot succeed and must be denied.  See Grivois v. Brown, 6 
Vet. App. 136, 140 (1994);  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 494-498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Veterans 
Appeals has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

The veteran has maintained that he has a depressive disorder 
with mood congruent delusions which is related to service.  
He has not, however, presented any competent evidence that 
any such disorder is related to service or to a service-
connected disorder.  Such evidence is necessary to establish 
a well-grounded claim of entitlement to service connection.  
There is no medical evidence of record that a psychiatric 
disorder, including a depressive disorder with mood congruent 
delusion was present at all during service, and at the 
conclusion of service during a June 1970 examination, the 
veteran reported no related complaints and stated that he was 
in good health.  No abnormal psychiatric evaluation is 
contained in that examination report.  

The first diagnosis of any psychiatric disorder was during a 
VA examination in May 1997, when the veteran was diagnosed, 
in pertinent part, with a depressive disorder with mood 
congruent delusions.  There is no competent evidence, 
however, of a nexus between this disorder and the appellants 
active duty service.  In this respect, while lay statements 
have been provided by the veteran and an acquaintance, these 
individuals are not shown to be trained in the field of 
medicine.  Hence, they are not competent to offer an opinion 
as to diagnosis or etiological relationship, which requires 
specialized knowledge and training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, these 
statements in this regard do not constitute competent 
medical evidence for purposes of determining whether the 
claim is well grounded.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The absence of competent medical evidence of a 
nexus between the veterans service and his currently claimed 
depressive disorder with mood congruent delusions precludes a 
finding that such claim is well-grounded.  Accordingly, in 
the absence of evidence establishing that this claim is well 
grounded, entitlement to service connection for a depressive 
disorder with mood congruent delusions must be denied.

II.  Increased Evaluation for PTSD

The veteran contends that the manifestations of his service-
connected post-traumatic stress disorder, are more severe 
than represented by the currently assigned 30 percent 
disability evaluation.  He asserts that he suffers from 
insomnia, nightmares, flashbacks, anxiety, intrusive thoughts 
of his combat experiences in Vietnam, long and short-term 
memory difficulties, and difficulties concentrating.  He 
states that he has no interaction with his son or anyone.  He 
asserts that he suffers from feelings of worthlessness, is 
anxiety ridden, and that these  manifestations warrant an 
increase in excess of 30 percent. 

In considering the veterans claim, the Board has considered 
the evidence of record.   In this respect, the record 
includes the report of a May 1997 VA examination that  shows 
that the veteran reported having crying spells, difficulty 
concentrating, irritability, poor sleep, nightmares, reduced 
libido, feelings of insecurity, inferiority and guilt over 
the death of family members.  He denied any homicidal 
ideation.  He reported flashbacks, and paranoia.  He denied 
excessive use of alcohol.  On examination, the veteran was 
neatly and casually dressed and cooperative.  He was well 
oriented as to time, place and person.  He manifested a 
dysphoric affect and mood.  He had no psychotic symptoms or 
auditory hallucinations, but he did state that he saw ghosts 
that he described as silhouettes of an unknown person.  He 
manifested no grandiosity or euphoria.  

The veteran has provided some work related documents that 
indicate that in 1996 and 1997 he was behaving in a 
questionable manner toward a client of his organization.  

VA clinical records show that the veteran was seen 
periodically for outpatient treatment from October 1997 to 
February 1998.  These records generally show that the veteran 
was attending PTSD group therapy sessions.  Corresponding 
clinical notes indicate that the veteran reported symptoms of 
PTSD, including insomnia, nightmares, flashbacks, anxiety and 
intrusive thoughts.  He was reluctant at times to discuss his 
problems.  His Global Assessment of Functioning (GAF) scores 
ranged from 60 to 65.  In February 1998, he was found to be 
oriented in all spheres and alert.  His mood was depressed, 
his affect restricted, and he had no suicidal or homicidal 
ideation.  He had good memory, fair judgment, and was 
cooperative.  At that time he reported that he was having 
difficulty in sleeping, and that he and his wife were 
planning to become divorced.  The assessment was that he was 
stable and experiencing a number of stressors which were 
exacerbating his PTSD symptoms. 

The veteran provided a statement in February 1998 in which he  
expressed his feelings of worthlessness and suicidal 
thoughts.  He also provided a statement in February 1998 from 
a long-term acquaintance attesting to behavioral changes 
witnessed by the acquaintance within the previous two years.  
The acquaintance attested that the veteran had isolated 
himself from friends and social acquaintances.  

In a February 1998 statement, Dr. Stephan noted that the 
veterans chief complaint was sadness, difficulty 
concentrating, and loss of interest.  Dr. Stephan noted that 
the veteran described frequent nightmares filled with scenes 
from Vietnam.  The veteran complained of depression and 
feelings of isolation and aloneness.  The veteran complained 
that despite success at work, he suffered feelings of low 
self esteem.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board further finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's PTSD, as 
well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Those 
documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The schedule of ratings for mental disorders employs the 
nomenclature based upon the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.130 
(1998).  Therein, a 30 percent rating will be assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  

In considering the evidence of record, the Board finds that 
there is no basis under the rating criteria for the 
assignment of an evaluation in excess of 30 percent for PTSD.  
In this regard, although the veteran is depressed and his 
affect restricted, he has a good memory and he exercises fair 
judgment.  He is cooperative and has no suicidal or homicidal 
ideation.  Notwithstanding PTSD the record also indicates 
that the appellant has been working at a permanent job, and 
that he is able to function well enough at work that his job 
is not in jeopardy.  Indeed, other than a limited situation 
involving his behavior toward one client of his organization, 
the record does not show that the veteran has any substantial 
difficulty with work relationships.  Moreover, although he 
indicates that he and his wife were planning to divorce, the 
record does not indicate that he is now divorced or 
separated.  Finally, PTSD is not objectively manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation or mood.  Finally, it 
is well to note that the medical evidence shows that the 
veterans recent GAF score, which pertains to overall social 
and industrial impairment, was reported to be in the range of 
60 to 65 when the veterans mood was described as euthymic.  
A GAF score of 65 indicates some mild symptoms, or some 
difficulty in social, occupational or school functioning; a 
GAF score of 51 to 60 indicates moderate impairment or 
moderate difficulty in social, occupational or school 
functioning.   The reported range of scores as noted above is 
not consistent with disability that would support a higher 
rating than that already assigned.  

Therefore, after consideration of the entire record as 
discussed above, the Board is unable to conclude that the 
veterans PTSD is manifested by symptomatology that would 
support a rating in excess of 30 percent under the rating 
criteria.  Hence, an increased rating is denied.

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
PTSD, however, simply does not impair the appellant to a 
degree that would warrant a higher schedular evaluation under 
the Schedule for Rating Disabilities.  

In considering the veterans appeal on this issue, the Board 
notes, that in addition to the veterans service-connected 
PTSD, the veterans psychiatric disability picture involves a 
non-service connected depressive disorder with mood congruent 
delusions.  In order to provide the veteran all 
consideration, however, the Board has assumed that the 
veterans entire psychiatric disability picture is 
attributable to his PTSD.  Even with making these assumptions 
as to the source of any manifestations, the preponderance of 
the evidence is against the claim.  Therefore, the benefit of 
the doubt doctrine is not applicable, and the increased 
rating claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
Finally, the Board, as did the RO, finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
the record does not reveal that the veterans PTSD has 
resulted in marked interference with his employment (beyond 
that contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, or other unusual factors the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

In the absence of evidence of a well grounded claim, service 
connection for a depressive disorder with mood congruent 
delusions is denied.  


An increased rating for PTSD is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  Cf. Carpenter v. Brown, 8 Vet. App. 240 (1995) (A GAF Score of 55-60 equates to a moderate 
impairment); Richard v. Brown, 9 Vet. App. 266 (1996) (A GAF of 50 equates to a serious impairment).
- 2 -
